Supreme Court of Florida
                                  ____________

                                  No. SC20-850
                                  ____________


 IN RE: AMENDMENTS TO THE RULES OF THE SUPREME COURT
 RELATING TO ADMISSIONS TO THE BAR—RULES 2-13.1 AND 3-11.

                                November 25, 2020

PER CURIAM.

      This matter is before the Court on the petition of the Florida Board of Bar

Examiners (Board) proposing amendments to the Rules of the Supreme Court

Relating to Admissions to the Bar (Bar Admission Rules).1

      The Board proposes amending Bar Admission Rules 2-13.1 (Disbarred or

Resigned Pending Disciplinary Proceedings) and 3-11 (Disqualifying Conduct).

The Board did not publish its proposal for comment prior to filing it with the

Court. After the Board filed its proposal, the Court published it for comment. One

comment was received; Disability Rights Florida and Disability Independence

Group, Inc. jointly filed a comment regarding the proposed amendments to Bar

Admission Rule 3-11. The Board filed a response to the comment.


      1. We have jurisdiction. See art. V, § 15, Fla. Const.
      Having considered the proposed amendments, the comment filed, and the

Board’s response, we adopt the amendments to Bar Admission Rules 2-13.1 and 3-

11 as proposed by the Board. The amendments to Bar Admission Rule 2-13.1

delete obsolete language pertaining to disciplinary resignation, which is no longer

recognized under the Rules Regulating the Florida Bar. See In re Amend. to Rules

Reg. Fla. Bar, 916 So. 2d 655 (Fla. 2005) (deleting rule 3-7.12 (Disciplinary

Resignation from the Florida Bar) effective January 1, 2006). The amendments to

Bar Admission Rule 3-11 replace outdated terminology in subdivisions (j) and (k)

with the terms used in the current version of the Diagnostic and Statistical Manual

of Mental Disorders (DSM-5) for mental and substance use disorders and clarify

that the Board’s investigative focus with respect to such disorders is on whether the

disorder “may impair the ability to practice law.”

      Accordingly, the Bar Admission Rules are hereby amended as set forth in

the appendix to this opinion. Deletions are indicated by struck-through type, and

new language is indicated by underscoring. The amendments shall become

effective immediately upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, COURIEL,
and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.


                                        -2-
Original Proceeding – Rules of the Supreme Court of Florida Relating to
Admissions to the Florida Bar

Jane A. Rose, Chair, Michele A. Gavagni, Executive Director, and James T.
Almon, General Counsel, Florida Board of Bar Examiners, Tallahassee, Florida,

      for Petitioner

Matthew W. Dietz of Disability Rights Florida and Disability Independence
Group, Inc., Miami, Florida,

      Responding with comments




                                      -3-
                                      Appendix

       2-13.1 Disbarmentred or Resigned Pending Disciplinary Proceedings. A
person who has been disbarred from the practice of law, or who has resigned
pending disciplinary proceedings and whose resignation from practice has been
accepted by the Supreme Court of Florida, in proceedings based on conduct that
occurred in Florida for the disbarment or resignation, will not be eligible to apply
for readmission for a period of 5 years from the date of disbarment, or 3 years from
the date of resignation, such other time as is set forth in any Florida rules of
discipline, or longer period set for readmission by the Supreme Court of Florida. If
the person’s disbarment or disciplinary resignation is based on conduct that
occurred in a foreign jurisdiction, then the person will not be eligible to apply for
admission or readmission to The Florida Bar until the person is readmitted in the
foreign jurisdiction in which the conduct that resulted in discipline occurred.
Readmission must occur in the foreign jurisdiction in which the conduct occurred
even if Florida imposed discipline prior to the imposition of discipline in the other
jurisdiction and even if the person would otherwise be eligible for readmission
under the terms of any Florida discipline.

       3-11 Disqualifying Conduct. A record manifesting a lack of honesty,
trustworthiness, diligence, or reliability of an applicant or registrant may constitute
a basis for denial of admission. The revelation or discovery of any of the
following may be cause for further inquiry before the board recommends whether
the applicant or registrant possesses the character and fitness to practice law:

      (a)-(i)        [NO CHANGE]
      (j)     evidence of mental or emotional instabilitya mental disorder that may
impair the ability to practice law;
      (k) evidence of drug or alcohol dependencya substance use disorder that
may impair the ability to practice law;
      (l)-(n)        [NO CHANGE]




                                         -4-